Citation Nr: 1523743	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a gunshot wound in the right leg.

3.  Entitlement to service connection for a stab wound in the right arm. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, appears to have had active military service from September 1978 to April 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claims of service connection for all three matters on appeal.  The Veteran appealed the denials and the matters are now before the Board.  The Board notes that due to the Veteran's residency, the Agency of Original Jurisdiction (AOJ) is the RO in Detroit, Michigan. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand the appeal for additional procedural and evidentiary development.  Specifically, the Board notes that the Veteran's electronic claims file documents in the Veterans Benefits Management System (VBMS) and Virtual VA do not contain any medical treatment records since the Veteran's separation from service.  The Board notes that a June 2011 printout from the Battle Creek VA Medical Center (VAMC) showed that the Veteran received treatment for several disorders that are not currently on appeal.  This document indicates that the Veteran has outstanding medical treatment records that have not been associated with his electronic claims file.  Thus, a remand is required to ascertain these records.

Furthermore, the Board notes that although a certificate of release or discharge from active duty (DD-214) has been uploaded into VBMS, the copy of this form is illegible, and thus, a legible copy should be associated with his claims file.  Furthermore, the Board determines that the remainder of the Veteran's service personnel records should be associated with the claims file as they could be useful to substantiate the Veteran's claims for service connection. 

Additionally, on his August 2012 substantive appeal form (VA Form 9), the Veteran elected to have a Board hearing at a local VA office, and he indicated that his address was located on "Buchanan Court."  However, in a subsequent reply from the Veteran in August 2012, he elected to have a video conference hearing before the Board and he indicated that his address was different than the address where the letter was sent, on "Buchanan Court."  He indicated this by scratching off the address and writing a new address next to it in his reply.  Furthermore, the Board notes that the Veteran's profile in VBMS lists a third address for the Veteran.  He was scheduled for a videoconference hearing in April 2015 and he was informed of the time and place of the hearing by a February 2015 letter.  However, this letter was sent to the "Buchanan Court" address.  The Veteran failed to show up for the scheduled hearing, and he has not indicated that he received the February 2015 notice letter.  Thus, to date, it is unclear whether he has been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing.  Hence, this appeal must be remanded to clarify whether the Veteran wishes to have a hearing on the matters on appeal, and if so, to offer him an opportunity for a hearing before the Board.  See 38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all medical treatment records pertaining to any of the matters on appeal, including any outstanding records from VA and private facilities.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014) and 38 C.F.R. § 3.159(c) (2014).

2.  Associate with the claims file any service personnel records, including a legible copy of the DD-214.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A and 38 C.F.R. § 3.159(c).

3.  Notify the Veteran or his representative concerning his desire to have a hearing before the Board.  If they indicate that they wish a hearing before the Board, schedule the Veteran for a videoconference hearing following the procedures set forth in 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


